           Case 1:19-cv-03185-SCJ Document 1 Filed 07/12/19 Page 1 of 10



                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF GEORGIA
                           ATLANTA DIVISION

DANYA JOHNSON,                                 )
                                               )
               Plaintiff,                      )
                                               )
v.                                             )                 Civil Action No.
                                               )
NAVIENT SOLUTIONS, LLC,                        )
                                               )
               Defendant.                      )

                COMPLAINT AND DEMAND FOR JURY TRIAL
                     INJUNCTIVE RELIEF SOUGHT

      Plaintiff DANYA JOHNSON (“Plaintiff”), through counsel, seeks redress for

Defendant NAVIENT SOLUTIONS, LLC’S (“Defendant”) violation of 47 U.S.C.

§ 227 et seq., the Telephone Consumer Protection Act, as well as O.C.G.A. § 10-1-

391, et seq., the Georgia Fair Business Practices Act (“GFBPA”).

                            JURISDICTION AND VENUE

      1.       Jurisdiction of this Court, with respect to the TCPA arises under 28

U.S.C § 1331, 28 U.S.C §1337(a). This Court has supplemental jurisdiction over the

GFBPA claims under 28 U.S.C. § 1367.

      2.       Venue in this District is proper because Plaintiff resides here,

Defendant transacts business here, and the complained of conduct occurred within

this venue.


                                         {Doc: 0220037 1.DOCX}




                                     Page 1 of 10
           Case 1:19-cv-03185-SCJ Document 1 Filed 07/12/19 Page 2 of 10



                                       PARTIES

      3.       Plaintiff is a natural person, and a citizen of the State of Georgia,

residing in Newton County, Georgia.

      4.       Defendant is a Delaware corporation, with its principal place of

business located in Reston, Virginia.

      5.       Defendant regularly engages in business throughout the State of

Georgia and derives substantial revenue from interstate commerce.

                            FACTUAL ALLEGATIONS

                      COUNT I. VIOLATION OF THE TCPA

      6.       Defendant and/or its agents called Plaintiff’s cellular telephone, ending

in 4745, an egregious number of times within the last four years.

      7.       On or about June 2017, without Plaintiff’s consent, Defendant

commenced its incessant calling campaign in an attempt to collect five separate debts

from Plaintiff.

      8.       The debts which Defendant sought to collect from Plaintiff are financial

obligations Plaintiff incurred primarily for personal, family, or household purposes.

In particular, each of the debts are separate student loans Plaintiff obtained to support

and/or further his education.

      9.       Each of the five debts (collectively, the “Consumer Debt”) which

Defendant sought to collect from Plaintiff were assigned unique identification

                                           {Doc: 0220037 1.DOCX}




                                       Page 2 of 10
         Case 1:19-cv-03185-SCJ Document 1 Filed 07/12/19 Page 3 of 10



numbers, whereby the last four digits of each such number are as follows: 1104,

1112, 1120, 1138, and 1146.

       10.    In attempting to collect the Consumer Debt, Defendant regularly called

Plaintiff’s cellular telephone, ending in 4745, often more than twice in a single day.

       11.    Plaintiff has not, at any time material hereto, provided his cellular

telephone number to Defendant, nor did Plaintiff consent to Defendant calling his

cellular telephone.

       12.    Defendant utilized an ATDS and prerecorded voice messages when it

or its agents called Plaintiff.

       13.    Defendant’s use of an ATDS to call Plaintiff is evidenced by, including

but not limited to, the distinct pause regularly noticed by Plaintiff – whereby when

Plaintiff would answer Defendant or its agent’s telephone call, there was a noticeable

pause before Defendant or its agent would begin speaking; and

       14.    Defendant’s repeated and intrusive calls came with such frequency

Plaintiff felt constantly harassed.

       15.    On September 28, 2017, Plaintiff contacted Defendant and instructed

Defendant to stop calling Plaintiff on his cellular telephone (ending in 4745), as well

as to cease all communication with Plaintiff related to the Consumer Debt.

       16.    Plaintiff received at least 250 calls from Defendant after asking

Defendant to stop calling.

                                          {Doc: 0220037 1.DOCX}




                                      Page 3 of 10
        Case 1:19-cv-03185-SCJ Document 1 Filed 07/12/19 Page 4 of 10



      17.    Despite Plaintiff’s instructions to the contrary, Defendant continued to

place repeated, automatically dialed telephone calls to Plaintiff’s cellular telephone.

      18.    As of the filing of this action, Defendant’s willful and knowing practice

of placing numerous and repeated automatically dialed and/or prerecorded telephone

calls to Plaintiff’s cellular telephone continues unabated.

      19.    The TCPA provides, in relevant part:

             It shall be unlawful for any person within the United
             States... to make any call (other than a call made for
             emergency purposes or made with the prior express
             consent of the called party using any automatic telephone
             dialing system or an artificial or prerecorded voice ... to
             any telephone number assigned to a paging service,
             cellular telephone service ... or any service for which the
             called party is charged for the call.

47 U.S.C. § 227(b)(1)(A)(iii).

      20.    Here, Defendant and its agents placed over 250 unsolicited telephone

calls to Plaintiff cellular phone without his prior consent and utilized an ATDS

and/or an prerecorded voice message in making such calls.

      21.    Even after receiving unequivocal instructions/information to the

contrary, in that, Plaintiff contacted Defendant and explicitly told Defendant to stop

calling Plaintiff, Defendant has placed, and continues to place egregious number of

daily calls to Plaintiff using an automatic telephone dialing system and/or

prerecorded voice.

      22.    In light of the preceding, Defendant violated 47 U.S.C. § 227
                                          {Doc: 0220037 1.DOCX}




                                     Page 4 of 10
        Case 1:19-cv-03185-SCJ Document 1 Filed 07/12/19 Page 5 of 10



(b)(1)(A)(iii), and as a result, Plaintiff suffered actual damages in the form of monies

paid to receive unsolicited telephone calls.

              COUNT II. VIOLATIONS OF GEORGIA’S FAIR
             BUSINESS PRACTICES ACT, O.C.G.A. § 10-1-391, et seq.

      23.    The conduct of Defendant described above in paragraphs 6-22 and

below in paragraphs 24-36 violated the GFBPA by use of unfair and deceptive acts

and practices within the meaning of O.C.G.A. § 10-1-393.

      24.    Defendant’s actions in in calling Plaintiff have taken place in the

conduct of consumer acts or practices.

      25.    Defendant’s phone calls to Mr. Johnson were illegal under Georgia law.

OCGA § 16-11-39.1(a) provides that “[a] person commits the offense

of harassing phone calls if such person telephones another person repeatedly,

whether or not conversation ensues, for the purpose of annoying, harassing, or

molesting    another   person…”      A   person                    may   commit   the   offense   of

“harassing phone calls” in separate and alternative ways. Hazelton v. State, 200 Ga.

App. 61, 63, 406 S.E.2d 569 (1991). Either a single telephone call that threatens

bodily harm or repeated calls for the purpose of annoying, harassing, or molesting

another may constitute the offense of harassing phone calls. State v. Mack, 231 Ga.

App. 499, 499 S.E.2d 355 (1998).




                                           {Doc: 0220037 1.DOCX}




                                      Page 5 of 10
        Case 1:19-cv-03185-SCJ Document 1 Filed 07/12/19 Page 6 of 10



      26.    In addition to, and in conjunction with, the repeated calls, Defendant

has also dispatched numerous letters and e-mails to Plaintiff in an attempt to collect

the Consumer Debt.

      27.    As of this filing, Plaintiff has received five (5) letters from Defendant

in an attempt to collect the Consumer Debt.

      28.    As of this filing, Plaintiff has received five (5) e-mails from Defendant

in an attempt to collect the Consumer Debt.

      29.    In the collection letter dated “December 12, 2017,” Defendant stated:

“If we do not hear from you by December 29, 2017, we will move forward with

referral to our legal network partner for litigation review.” The heading of this

collection letter reads, in large bold text, “Litigation Review.” At the bottom of this

collection letter, Defendant states: “This is an attempt to collect a debt, and

information obtained will be used for that purpose.”

      30.    In the collection letter dated “December 14, 2017,” Defendant stated:

“Because you have not resolved the delinquency or established a payment

arrangement, we must take alternative course of action.” The heading of this

collection letter reads, in large bold text, “Litigation Review.” At the bottom of this

collection letter, Defendant states: “This is an attempt to collect a debt, and

information obtained will be used for that purpose.”



                                          {Doc: 0220037 1.DOCX}




                                     Page 6 of 10
          Case 1:19-cv-03185-SCJ Document 1 Filed 07/12/19 Page 7 of 10



      31.     In the collection letter dated “January 10, 2018,” Defendant stated:

“Since you have not resolved the delinquency, your account was sent to our legal

network partner to be reviewed for litigation.” Next to the terms “Additional

information,” Defendant further states “Results expected within 15 days from the

date of this letter.” The heading of this collection letter reads, in large bold text,

“Litigation Review.” At the bottom of this collection letter, Defendant states: “This

is an attempt to collect a debt, and information obtained will be used for that

purpose.”

      32.     On February 9, 2018, Plaintiff received a collection e-mail from

Defendant. In this collection e-mail Defendant stated: “Please contact us by February

27, 2018. We may not be able to assist you after this date.” At the bottom of this

collection e-mail Defendant states “This is an attempt to collect a debt and any

information obtained will be used for that purpose.”

      33.     On February 27, 2018, Plaintiff received a collection e-mail from

Defendant. In this collection e-mail Defendant stated: “Please consider this a critical

reminder,” and “Your private loan status will change on February 28, 2018, unless

you take action.” At the bottom of this collection e-mail Defendant states “This is

an attempt to collect a debt and any information obtained will be used for that

purpose

      34.     Defendant made 250 calls to Plaintiff in an attempt to collect a debt.

                                          {Doc: 0220037 1.DOCX}




                                      Page 7 of 10
        Case 1:19-cv-03185-SCJ Document 1 Filed 07/12/19 Page 8 of 10



      35.    Defendant knowingly or willfully used automated dialing equipment to

place telephone calls to Plaintiff’s cellular telephone for the purpose of soliciting

information or attempting to collect a debt.

      36.    Defendant’s actions in attempting to collect a debt have otherwise been

unfair or deceptive in violation of the GFBPA.

      37.    Defendant acted intentionally in violating the GFBPA.

      38.    Plaintiff has suffered damages because of Defendant’s violations of the

GFBPA in an amount to be proven at trial.

      39.    Plaintiff is entitled to treble damages pursuant to O.C.G.A. § 10-1-399.

      40.    Plaintiff is entitled to the recovery of reasonable attorney’s fees

pursuant to O.C.G.A. § 10-1-399.




                                         {Doc: 0220037 1.DOCX}




                                     Page 8 of 10
        Case 1:19-cv-03185-SCJ Document 1 Filed 07/12/19 Page 9 of 10



      WHEREFORE, Plaintiff requests that the Court enter judgment in favor of

Plaintiff and against Defendant for:

      (1)    Statutory damages of $500.00 for each TCPA violation determined to
             be negligent, pursuant to 47 U.S.C. § 227(b)(3)(B);
      (2)    Treble damages of $1,500.00 for each TCPA violation determined to
             be willful and/or knowing, pursuant to 47 U.S.C. § 227(b)(3)(C);
      (3)    An injunction requiring Defendant to cease all unsolicited telephone
             calling activities;
      (4)    Actual Damages;
      (5)    Treble damages for intentional violations;
      (6)    Attorney’s fees and expenses of litigation under Georgia’s Fair
             Business Practices Act and under O.C.G.A. § 13-6-11; and
      (7)    Such other or further relief as the Court deems equitable, just, or proper.


      JURY TRIAL DEMANDED

Dated: July 12, 2019.


                                                                   Respectfully submitted,

                                                                   By: /s/Orion G. Webb
                                                                   Orion G. Webb, Esq.
                                                                   SMITH, WELCH, WEBB & WHITE,
                                                                   LLC
                                                                   Georgia Bar No. 479611
                                                                   280 Country Club Drive
                                                                   Suite 300
                                                                   Stockbridge, GA 30281
                                                                   T. (770) 389-4864
                                                                   F. (770) 389-5193
                                                                   owebb@smithwelchlaw.com

                                                                   By: /s/ David Prado
                                                                   David Prado, Esq.
                                                                   Georgia Bar No. 876286
                                                                   The Prado Law Firm, LLC
                                           {Doc: 0220037 1.DOCX}




                                       Page 9 of 10
       Case 1:19-cv-03185-SCJ Document 1 Filed 07/12/19 Page 10 of 10



                                                                 3056 Greyfield Pl
                                                                 Marietta GA 30067
                                                                 Telephone: (470) 353-8870
                                                                 Dprado@ThePradoLawFirm.com

                                                                 Attorneys for Plaintiff


      CERTIFICATION OF COMPLIANCE WITH LOCAL RULE 5.1

      Plaintiff’s counsel hereby certifies that this pleading has been prepared with

one of the font and point selections approved by the Court in L.R. 5.1.


                                SMITH, WELCH, WEBB & WHITE, LLC

                                /s/ Orion G. Webb
                                ORION G. WEBB
                                Georgia State Bar No. 479611
                                Attorney for Plaintiff




                                         {Doc: 0220037 1.DOCX}




                                    Page 10 of 10
